W. C. Stanly and J. H. Bryan, in opening the case, were asked by RUFFIN, J., if the questions intended to be presented as to Whitfield's title were open upon the case certified with the record? Upon a clear intimation of the opinion of the Court, they gave up the cause.
Most of the points on which the jury were instructed would have been material if the action had been brought by Whitfield, and had turned on his having a better title than the defendant. But they are out of the present case, because it is immaterial whether the title was in Whitfield or not, since no conveyance is stated from him to the plaintiff. The right of the present plaintiff to recover must, therefore, have depended solely on his actual possession at the time of the trespass committed; and the judge properly said, upon that point, that if he had not such possession, he could not recover, but if he had, then without title he had a right to a verdict against the defendant, who was a mere wrongdoer.
It may be possible that it was intended to take the opinion of the Court upon Whitfield's title, and to that end, to state a conveyance from him to Cobb, which would have brought that title in issue, in case the plaintiff had not the actual possession. But a case is not made to call for that opinion, for it is only stated that Whitfield sold to Cobb, but whether he conveyed, or by what species of conveyance, does not appear. As, therefore, the jury have found a verdict for the plaintiff, which, in the case stated, and under the instructions given by the judge, they (384) could have done upon the single ground of his own possession, and upon that alone, we must presume that such possession was proved to them; and, if so, the verdict and judgment was right. The case as to that states that the plaintiff purchased from Whitfield in January, 1830, and the trespass was on 2 February, and that the plaintiff "had been in possession since the time he purchased." If this means "ever since," the plaintiff was entitled to recover, and since the verdict under this charge, we must take it to mean that.
PER CURIAM.                                 Judgment affirmed.